The appeal in this case must be dismissed. The judgment rendered below seems to have been a joint judgment against the Bank of Comanche, the Comanche National Bank of Comanche, and other parties. Robert Burns, receiver of the Bank of Comanche, alone appeals. In Vaught v. Miners' Bank of Joplin, ante,111 P. 214, this court held that:
"All persons against whom a joint judgment has been rendered must be made parties to a proceeding to reverse such judgment, and a failure to join any of them, either as plaintiffs or defendants, is ground for the dismissal of the case."
The appeal is dismissed.
All the Justices concur. *Page 729